        

EXHIBIT 10.2


ABM INDUSTRIES INCORPORATED
STATEMENT OF TERMS AND CONDITIONS APPLICABLE TO
OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS
AND PERFORMANCE SHARES GRANTED TO EMPLOYEES
PURSUANT TO THE 2006 EQUITY INCENTIVE PLAN
(For Awards Granted After March 4, 2015)


I.
INTRODUCTION

The following terms and conditions shall apply to each Award granted under the
Plan to an Employee eligible to participate in the Plan, except as may otherwise
be determined by the Administrator, as provided herein. This Statement of Terms
and Conditions is subject to the terms of the Plan and of any Award made
pursuant to the Plan. In the event of any inconsistency between this Statement
of Terms and Conditions and the Plan, the Plan shall govern.
II.
DEFINITIONS

Capitalized terms not otherwise defined in this Statement of Terms and
Conditions shall have the meaning set forth in the Plan. When capitalized in
this Statement of Terms and Conditions, the following additional terms shall
have the meaning set forth below:
A.
“Cause” means, with respect to a Participant:

(i) serious misconduct, dishonesty, disloyalty or insubordination;
(ii) the Participant’s conviction (or entry of a plea bargain admitting criminal
guilt) of any felony or misdemeanor involving moral turpitude;
(iii) drug or alcohol abuse that has a material or potentially material effect
on the Company’s reputation and/or the performance of the Participant’s duties
and responsibilities under the Participant’s employment agreement;
(iv) failure to substantially perform the Participant’s duties or
responsibilities under the Participant’s employment agreement for reasons other
than death or disability;
(v) repeated inattention to duty for reasons other than death or disability; or
(vi) any other material breach of the Participant’s employment agreement by the
Participant.
B.
“Competitive Activity” shall mean, with respect to a Participant, the
Participant’s participation, without the written consent signed by an officer of
the Company and authorized by the Board, in the management of any business
enterprise if (i) such





--------------------------------------------------------------------------------



enterprise engages in substantial and direct competition with the Company and
such enterprise’s sales of any product or service competitive with any product
or service of the Company amounted to 10% of such enterprise’s net sales for its
most recently completed fiscal year and if the Company’s net sales of said
product or service amounted to 10% of the Company’s net sales for its most
recently completed fiscal year or (ii) the primary business done or intended to
be done by such enterprise is in direct competition with the business of
providing facility services in any geographic market in which the Company
operates. “Competitive Activity” will not include the mere ownership of
securities in any such enterprise and the exercise of rights appurtenant
thereto, if such ownership is less than 5% of the outstanding voting securities
or units of such enterprise.
C.
“Excess Equity Award” means the positive difference, if any, between the value
of the Award granted to an Executive Officer and the Award that would have been
made to such Executive Officer had the amount of the Award been calculated based
on the Company’s financial statements as restated.

D.
“Executive Officer” means any person who is an officer of the Company for
purposes of Section 16 of the Exchange Act.

E.
“Fair Market Value” of a Share as of a specified date, unless otherwise
determined by the Committee, means the closing price at which Shares are traded
on such date, or if no trading of Shares is reported for that day, on the next
following day on which trading is reported on the principal stock market or
exchange on which the Shares are traded; provided that if Shares are not so
traded, the fair market value shall be determined by the Committee.

F.
“Grant Date” means the date the Administrator grants the Award.

G.
“Independent Committee” means any committee consisting of independent Directors
designated by the independent members of the Board.

H.
“Option Period” means the period commencing on the Grant Date of an Option and,
except as otherwise provided in Section III.E, ending on the Termination Date.

I.
“Option Proceeds” means, with respect to any sale or other disposition of Shares
issued or issuable upon the exercise of an Option, an amount determined
appropriate by the independent members of the Board or the Independent
Committee, in its sole judgment, to reflect the effect of a restatement of the
Company’s financial statements on the Company’s stock price, up to an amount
equal to the number of Shares sold or disposed of, multiplied by a number equal
to the difference between the Fair Market Value per Share at the time of sale or
disposition and the Exercise Price.

J.
“Termination Date” means the date that an Option expires as set forth in the
Option Agreement.


2



--------------------------------------------------------------------------------



III.
OPTIONS

A.
Option Notice and Agreement. An Option granted under the Plan shall be evidenced
by an Option Agreement setting forth the terms and conditions of the Option,
including whether the Option is an Incentive Stock Option or a Nonqualified
Stock Option and the number of Shares subject to the Option. Each Option
Agreement shall incorporate by reference and be subject to this Statement of
Terms and Conditions and the terms and conditions of the Plan, except as may
otherwise be determined by the Administrator.

B.
Exercise Price. The Exercise Price of an Option, as specified in the Option
Agreement, shall be equal to or greater than the Fair Market Value of the Shares
underlying the Option on the Grant Date.

C.
Option Period. An Option shall be exercisable only during the applicable Option
Period, and during such Option Period the exercisability of the Option shall be
subject to the vesting provisions of Section III.D as modified by the rules set
forth in Sections III.E, V and VI. The Option Period shall be not more than
seven years from the Grant Date.

D.
Vesting of Right to Exercise Options.

1.
Except as provided in the last sentence of this Section III.D.1 and in Sections
V, VI and VII, an Option shall be exercisable during the Option Period in
accordance with the following vesting schedule: (i) 25% of the Shares subject to
the Option shall vest on the first anniversary of the Grant Date; (ii) an
additional 25% of the Shares shall vest on the second anniversary of the Grant
Date; (iii) an additional 25% of the Shares shall vest on the third anniversary
of the Grant Date; and (iv) the remaining 25% of the Shares subject to the
Option shall vest on the fourth anniversary of the Grant Date. Notwithstanding
the foregoing, the Administrator may specify a different vesting schedule.

2.
Any vested portion of an Option not exercised hereunder shall accumulate and be
exercisable at any time on or before the Termination Date, subject to the rules
set forth in Sections III.E, V, VI and VII. No Option may be exercised for less
than 5% of the total number of Shares then available for exercise under such
Option. In no event shall the Company be required to issue fractional shares.

E.
Termination of Employment. In addition to the terms set forth in the Plan with
respect to termination of employment:

1.
Except as provided in the last sentence of this Section III.E.1, if, during the
Option Period, a Participant ceases to be a bona fide employee of the Company or
an Affiliate due to his or her Retirement that occurs at least one year
following the Grant Date, or due to his or her Disability or death, then in
addition to any Shares vested under the Option Agreement prior to the date of
such Retirement, Disability or death, the Option shall vest in the number of
Shares equal to 25% of the number of Shares originally subject to the Option,
multiplied by the number of


3



--------------------------------------------------------------------------------



whole months between the most recent anniversary date of the Option grant and
the date of such Retirement, Disability or death, and divided by 12.
Notwithstanding the foregoing, the Administrator may specify a different
provision regarding vesting upon termination of employment due to Retirement,
Disability or death, or any other reason, subject to the terms of the Plan.
2.
If a Participant who ceases to be a bona fide employee of the Company or an
Affiliate is subsequently rehired prior to the expiration of his or her Option,
then the Option shall continue to remain outstanding until such time as the
Participant subsequently terminates employment or the Option otherwise
terminates pursuant to this Statement of Terms and Conditions. Upon the
Participant’s subsequent termination of employment, the post-termination
exercise period calculated pursuant to the terms and conditions of this Section
III.E shall be reduced by the number of days between the date of the
Participant’s initial termination of employment and his or her rehire date;
provided, however, that if the rehired Participant continues to be employed by
the Company or an Affiliate for at least one year from his or her rehire date,
then the post-termination exercise period for the Option shall be determined in
accordance with the Plan and shall not be adjusted as described above.

F.
Method of Exercise. A Participant may exercise an Option with respect to all or
any part of the exercisable Shares as follows:

1.
By giving the Company, or its authorized representative designated for this
purpose, written notice of such exercise specifying the number of Shares as to
which the Option is so exercised. Such notice shall be accompanied by an amount
equal to the Exercise Price of such Shares, in the form of any one or
combination of the following:

a.
cash or certified check, bank draft, postal or express money order payable to
the order of the Company in lawful money of the United States;

b.
if approved by the Company at the time of exercise, personal check of the
Participant;

c.
if approved by the Company at the time of exercise, a “net exercise” pursuant to
which the Company will not require a payment of the exercise price from the
Participant but will reduce the number of Shares issued upon the exercise by the
largest number of whole Shares that has a Fair Market Value that does not exceed
the aggregate exercise price. With respect to any remaining balance of the
aggregate exercise price, the Company shall accept payment in a form identified
in (a) or (b) of this section;


4



--------------------------------------------------------------------------------



d.
if approved by the Company at the time of exercise, by tendering to the Company
or its authorized representative Shares which have been owned by the Participant
for at least six months prior to said tender, and having a Fair Market Value, as
determined by the Company, equal to the Exercise Price. In the event a
Participant tenders Shares to pay the Exercise Price, tender of Shares acquired
through exercise of an Incentive Stock Option may result in unfavorable income
tax consequences unless such Shares are held for at least two years from the
Grant Date of the Incentive Stock Option and one year from the date of exercise
of the Incentive Stock Option;

e.
if approved by the Company at the time of exercise, delivery (including by FAX
transmission) to the Company or its authorized representative of an executed
irrevocable option exercise form together with irrevocable instructions to an
approved registered investment broker to sell Shares in an amount sufficient to
pay the Exercise Price plus any applicable withholding taxes and to transfer the
proceeds of such sale to the Company; and

2.
If required by the Company, by giving satisfactory assurance in writing, signed
by the Participant, the Participant shall give his or her assurance that the
Shares subject to the Option are being purchased for investment and not with a
view to the distribution thereof; provided that such assurance shall be deemed
inapplicable to (i) any sale of the Shares by such Participant made in
accordance with the terms of a registration statement covering such sale, which
has heretofore been (or may hereafter be) filed and become effective under the
Securities Act of 1933, as amended (the “Securities Act”) and with respect to
which no stop order suspending the effectiveness thereof has been issued, and
(ii) any other sale of the Shares with respect to which, in the opinion of
counsel for the Company, such assurance is not required to be given in order to
comply with the provisions of the Securities Act.

G.
Limitations on Transfer. An Option shall, during a Participant’s lifetime, be
exercisable only by the Participant. No Option or any right granted thereunder
shall be transferable by the Participant by operation of law or otherwise, other
than as set forth in the Plan. In the event of any attempt by a Participant to
alienate, assign, pledge, hypothecate, or otherwise dispose of an Option or of
any right thereunder, except as provided herein, or in the event of the levy of
any attachment, execution, or similar process upon the rights or interest hereby
conferred, the Company at its election may terminate the affected Option by
notice to the Participant and the Option shall thereupon become null and void.

H.
No Shareholder Rights. Neither a Participant nor any person entitled to exercise
a Participant’s rights in the event of the Participant’s death shall have any of
the rights of a shareholder with respect to the Shares subject to an Option
except to the extent that an Option has been exercised.


5



--------------------------------------------------------------------------------



IV.
RESTRICTED STOCK, RESTRICTED STOCK UNITS, AND PERFORMANCE SHARES

A.
Agreement. A Restricted Stock Award, Restricted Stock Unit Award, or Performance
Share Award granted under the Plan shall be evidenced by an Agreement to be
executed by the Participant and the Company setting forth the terms and
conditions of the Award. Each Award Agreement shall incorporate by reference and
be subject to this Statement of Terms and Conditions and the terms and
conditions of the Plan, except as may otherwise be determined by the
Administrator.

B.
Special Restrictions. Each Restricted Stock Award, Restricted Stock Unit Award,
or Performance Share Award made under the Plan shall contain the following
terms, conditions and restrictions, except as may otherwise be determined by the
Administrator.

1.
Restrictions. Until the restrictions imposed on any Restricted Stock Award shall
lapse, shares of Restricted Stock granted to a Participant: (a) shall not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of,
and (b) shall, if the Participant experiences a “separation from service”
(within the meaning of Section 409A of the Code) from the Company or an
Affiliate for any reason (except as otherwise provided in the Plan or in Section
IV.B.2) be returned to the Company forthwith, and all the rights of the
Participant to such Shares shall immediately terminate. A Participant shall not
be permitted to sell, transfer, pledge, assign or encumber such Restricted Stock
Units or Performance Shares, other than pursuant to a qualified domestic
relations order as defined in the Code or Title I of the Employee Retirement
Income Security Act. If a Participant experiences a “separation from service”
(within the meaning of Section 409A of the Code) from the Company or an
Affiliate (except as otherwise provided in the Plan or in Section IV.B.2) prior
to the lapse of the restrictions imposed on a Restricted Stock Unit Award or
Performance Share Award, the unvested portion of the Restricted Stock Unit Award
or Performance Share Award shall be forfeited to the Company, and all the rights
of the Participant to such Award shall immediately terminate. If a Participant
is absent from work with the Company or an Affiliate because of his or her
short-term disability or because the Participant is on an approved leave of
absence, if the period of such leave does not exceed six months (or if longer,
so long as the individual retains a right to reemployment with the Company under
an applicable statute or by contract), the Participant shall not be deemed
during the period of any such absence, by virtue of such absence alone, to have
experienced a “separation from service” (within the meaning of Section 409A of
the Code) from the Company or an Affiliate except as the Administrator may
otherwise expressly determine. Notwithstanding the foregoing, if the Participant
is on a voluntary leave of absence for the purpose of serving the government of
the country of which the Participant is a citizen or in which the Participant’s
principal place of employment is located, such leave shall be considered an
approved leave of absence.


6



--------------------------------------------------------------------------------





2.
Certain Terminations of Employment.

a.
Restricted Stock Awards and Restricted Stock Unit Awards. Notwithstanding any
provision contained in the Plan to the contrary, and except as provided in the
last sentence of this Section IV.B.2.a, if a Participant who has been in the
continuous employment of the Company or an Affiliate since the Grant Date of a
Restricted Stock Award or Restricted Stock Unit Award that remains outstanding
ceases to be a bona fide employee of the Company or an Affiliate, which
cessation constitutes a “separation from service” under Section 409A of the Code
and which is a result of Retirement that occurs at least one year following the
Grant Date or a result of Disability or death, then the restrictions shall lapse
as to the number of Shares or Share Equivalents equal to: (i) 50% of the number
of Shares or Share Equivalents originally subject to the Award, multiplied by
(ii) the number of whole months between the Grant Date (or if the Grant Date
occurred more than two years prior to the date of such Retirement, Disability or
death, the second anniversary of the Grant Date) and the date of such
Retirement, Disability or death, divided by (iii) 24. Notwithstanding the
foregoing, the Administrator may specify a different provision regarding vesting
upon termination of employment due to Retirement, Disability or death, or any
other reason, subject to the terms of the Plan.

b.
Performance Share Awards. Notwithstanding any provision contained in the Plan to
the contrary, and except as provided in the last sentence of this Section
IV.B.2.b, if a Participant who has been in the continuous employment of the
Company or an Affiliate since the Grant Date of a Performance Share Award that
remains outstanding ceases to be a bona fide employee of the Company or an
Affiliate as a result of Retirement that occurs at least one year following the
Grant Date, or as a result of Disability or death, or whose employment is
terminated by the Company or an Affiliate without Cause at least one year
following the Grant Date, then at the end of the performance period the
restrictions shall lapse as to the number of Share Equivalents equal to: (i) the
number of Performance Shares vested in accordance with the performance
objectives established by the Administrator for the Award, multiplied by (ii)
the number of whole months between the Grant Date and the date of such
Retirement, Disability, death or termination without Cause, divided by (iii) the
number of months in the performance period. Notwithstanding the foregoing, ( A)
the Administrator may specify a different provision regarding vesting upon
termination of employment due to Retirement, Disability or death, or any other
reason, subject to the terms of the Plan, and (B) in the event of a Participant
whose employment is terminated by the Company or an


7



--------------------------------------------------------------------------------



Affiliate without Cause at least one year following the Grant Date, the
foregoing vesting will be subject to the Participant signing and letting become
effective a release in the form specified by the Company not later than the date
specified by the Company but in no event later than sixty days following
termination of employment that constitutes a separation from service.
C.
Dividends, Dividend Equivalents, and Business Transactions. Upon cash dividends
being paid on outstanding shares of ABM common stock, dividends shall be paid
with respect to Restricted Stock during the Restriction Period and shall be
converted to additional shares of Restricted Stock, which shall be subject to
the same restrictions as the original Award for the duration of the Restricted
Period. Upon cash dividends being paid on outstanding shares of ABM common
stock, dividend equivalents shall be credited in respect of Restricted Stock
Units and Performance Shares, which shall be converted into additional
Restricted Stock Units or Performance Shares, which will be subject to all of
the terms and conditions of the underlying Restricted Stock Unit Award or
Performance Share Award, including the same vesting restrictions as the
underlying Award. Upon stock dividends being paid on outstanding shares of ABM
common stock or a Business Transaction, the Administrator is authorized to take
such actions and make such changes with respect to outstanding Awards, including
the performance criteria for the termination of restrictions on Awards, as are
consistent with the Plan and this Statement of Terms and Conditions to effect
the terms of the Awards.

D.
Election to Recognize Gross Income in the Year of Grant. If any Participant
validly elects within thirty days of the Grant Date to include in gross income
for federal income tax purposes an amount equal to the Fair Market Value of the
Shares of Restricted Stock granted on the Grant Date, such Participant shall pay
to the Company, or make arrangements satisfactory to the Administrator to pay to
the Company in the year of such grant, any federal, state or local taxes
required to be withheld with respect to such shares in accordance with Section
VIII.F.

E.
No Shareholder Rights for Restricted Stock Units or Performance Shares. Neither
a Participant nor any person entitled to exercise a Participant’s rights in the
event of the Participant’s death shall have any of the rights of a shareholder
with respect to the Share Equivalents subject to a Restricted Stock Unit Award
or Performance Share Award except to the extent that a stock certificate has
been issued with respect to such Shares upon the payment of any vested
Restricted Stock Unit Award or Performance Share Award.

F.
Time of Payment of Restricted Stock Units and Performance Shares.

1.
Subject to Section IV.F.2 below, upon the lapse of the restriction imposed on
Restricted Stock Unit Awards or Performance Share Awards, all Restricted Stock
Units and Performance Shares that were not forfeited pursuant to Sections
IV.B.1, V or VI shall be paid to the Participant as soon as reasonably
practicable after the restrictions lapse but not later than 75 days following
the date on which the


8



--------------------------------------------------------------------------------



restrictions lapse. Payment shall be made in Shares in the form of a stock
certificate. The foregoing notwithstanding, the Participant may elect to defer
payment of the Restricted Stock Units in the manner described in Section IV.G.
2.
To the extent required in order to avoid accelerated taxation and/or tax
penalties under Code Section 409A, amounts that would otherwise be payable
pursuant to Section IV.F of this Statement of Terms and Conditions during the
six-month period immediately following a Participant’s termination of employment
shall instead be paid on the first business day after the date that is six
months following the Participant’s “separation from service” (within the meaning
of Section 409A of the Code) or upon the Participant’s death, if earlier.

G.
Deferral Election. Each Participant, pursuant to rules established by the
Administrator, may be entitled to elect to defer all or a percentage of any
payment in respect of a Restricted Stock Unit Award or Performance Shares that
he or she may be entitled to receive as determined pursuant to Section IV.F.
This election shall be made by giving notice in a manner and within the time
prescribed by the Administrator and in compliance with Code Section 409A. Each
Participant must indicate the percentage (expressed in whole percentages) he or
she chooses to defer of any payment he or she may be entitled to receive. If no
notice is given, the Participant shall be deemed to have made no deferral
election. Each deferral election filed with the Company shall become irrevocable
in accordance with the terms and conditions of the Company’s Deferred
Compensation Plan (or any successor plan) and in compliance with Code Section
409A.

V.
SPECIAL FORFEITURE AND REPAYMENT RULES IN THE EVENT OF CONDUCT CONSTITUTING
CAUSE

Any other provision of this Statement of Terms and Conditions to the contrary
notwithstanding, if the independent members of the Board or the Independent
Committee determines that a Participant has engaged in conduct which constitutes
Cause, the following provisions shall apply:
A.
Any outstanding Option shall immediately and automatically terminate, be
forfeited and shall cease to be exercisable, without limitation. In addition,
any shares of Restricted Stock, Restricted Stock Units or Performance Shares as
to which the restrictions have not lapsed shall immediately and automatically be
forfeited, all of the rights of the Participant to such shares or share
equivalents shall immediately terminate, and any Restricted Stock shall be
returned to the Company.

B.
The lapse of restrictions on or vesting of Restricted Stock, Restricted Stock
Units, or Performance Shares that have vested or upon which the restrictions
have lapsed within the 36-month period immediately prior to the date it is
determined that the Participant engaged in conduct constituting Cause (the
“Determination Date”) shall be rescinded and all outstanding Awards shall be
cancelled. The Participant shall deliver to the Company


9



--------------------------------------------------------------------------------



the Shares delivered upon vesting or lapse of restrictions if such vesting or
lapse of restrictions has been rescinded and the Shares retained by the
Participant.
C.
The independent members of the Board or the Independent Committee may, to the
extent permitted by applicable law, rescind any Awards made to the Participant
within the 36-month period immediately prior to the Determination Date.

D.
The independent members of the Board or the Independent Committee may, to the
extent permitted by applicable law, recover any gains realized from the sale of
vested Shares or the sale or other disposition of any Shares issued or issuable
upon the exercise of an Option, in the case of any such sale or other
disposition during the 36-month period immediately prior to the Determination
Date.

The independent members of the Board or the Independent Committee shall
determine in such body’s sole discretion whether the Participant has engaged in
conduct that constitutes Cause.
Any provision of this Section V which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this Section
V.
VI.
RECOUPMENT IN THE EVENT OF A RESTATEMENT

Any other provision of this Statement of Terms and Conditions to the contrary
notwithstanding, if the Company’s financial statements are the subject of a
restatement due to misconduct, fraud or malfeasance, then the following shall
apply:
A.
To the extent permitted by governing law, the independent members of the Board
or the Independent Committee may, in its discretion, (1) rescind any Excess
Equity Award or portion thereof made to an Executive Officer within the 36-month
period immediately prior to the date such material restatement is first publicly
disclosed and (2) in the event that an Executive Officer has sold or otherwise
disposed of some or all of the Shares subject to the Excess Equity Award,
recover any gains made from the sale or other disposition of such Shares that
was effected during the 36-month period immediately prior to the date such
material restatement is first publicly disclosed. In no event shall the Company
be required to award an Executive Officer additional equity incentive
compensation should the restated financial statements result in a higher equity
incentive payment.

B.
In addition to the foregoing, the independent members of the Board or the
Independent Committee may, in its discretion, require that an Executive Officer
pay the Company, in cash and upon demand, Option Proceeds resulting from the
sale or other disposition of Shares issued or issuable upon the exercise of an
Option if the sale or disposition was effected during the 36-month period
immediately prior to the date such material restatement is first publicly
disclosed.


10



--------------------------------------------------------------------------------



Any provision of this Section VI which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this Section
VI.
VII.
CHANGE IN CONTROL

A.
Effect of Change in Control on Options. Subject to the limitations set forth in
Section VII.C, in the event of a Change in Control, the surviving, continuing,
successor, or purchasing Company or other business entity or parent thereof, as
the case may be (the “Acquiror”) may, without the consent of any Participant,
either assume or continue the Company’s rights and obligations under outstanding
Options or substitute for outstanding Options substantially equivalent options
covering the Acquiror’s stock. All Options assumed or continued by the Acquiror
in connection with a Change in Control will become fully vested and exercisable
if the Participant’s employment is terminated without Cause at any time during
the 12-month period following the Change in Control.

Any Option granted one year or more prior to the Change in Control that is
neither assumed nor continued by the Acquiror in connection with the Change in
Control shall, contingent on the Change in Control, become fully vested and
exercisable immediately prior to the Change in Control. Any Option granted less
than one year prior to the Change in Control that is neither assumed nor
continued by the Acquiror in connection with the Change in Control shall, to the
extent not previously vested and exercisable, immediately prior to the Change in
Control become vested and exercisable as to the number of Shares subject to such
Option equal to (i) the number of Shares originally subject to such Option,
multiplied by (ii) the number of whole months between the Grant Date and the
Change in Control, divided by (iii) the number of months between the Grant Date
and the date on which all Shares originally subject to such Option would have
been fully vested and exercisable; and such Option shall terminate with respect
to all remaining Shares subject to such Option.
B.
Effect of Change in Control on Awards Other than Options. Subject to the
limitations set forth in Section VII.C, in the event of a Change in Control, the
Acquiror may, without the consent of any Participant, either assume or continue
the Company’s rights and obligations under outstanding Awards other than Options
or substitute for such Awards substantially equivalent awards covering the
Acquiror’s stock. All Awards other than Options assumed or continued by the
Acquiror in connection with a Change in Control will become fully vested and all
restrictions on such Awards will lapse if the Participant’s employment is
terminated without Cause at any time during the 12-month period following the
Change in Control. Any Award that is neither assumed nor continued by the
Acquiror in connection with the Change in Control shall, upon the Change in
Control, become fully vested and all restrictions shall be released immediately
prior to the Change in Control, and all Restricted Unit Awards and Performance
Share Awards shall become immediately payable. Notwithstanding anything in this
Section VII.B to the contrary, if


11



--------------------------------------------------------------------------------



the Change in Control does not constitute a “change in effective ownership or
control” of the Company within the meaning of Code Section 409A, the Restricted
Stock Units and Performance Shares granted pursuant to this Statement of Terms
and Conditions will vest as provided in this Section VII.B, but will be payable
to the Participant in accordance with the provisions of Section IV.
C.
Excess Parachute Payments. Subject to a Severance Agreement between the
Participant and the Company approved by the Board of Directors or the
Compensation Committee, if any amount or benefit to be paid or provided under an
Award or any other agreement between a Participant and the Company would be an
Excess Parachute Payment but for the application of this sentence, then the
payments and benefits to be paid or provided under the Award and any other
agreement will be reduced to the minimum extent necessary (but in no event to
less than zero) so that no portion of any such payment or benefit, as so
reduced, constitutes an Excess Parachute Payment. The determination of whether
any reduction in such payments or benefits to be provided under the Award or any
other agreement or otherwise is required pursuant to the preceding sentence will
be made at the expense of the Company by independent accountants or the
Company’s benefits consultant. The fact that the Participant’s right to payments
or benefits may be reduced by reason of the limitations contained in this
paragraph will not of itself limit or otherwise affect any other rights of the
Participant under any other agreement. In the event that any payment or benefit
intended to be provided is required to be reduced pursuant to this paragraph,
the Participant will be entitled to designate the payments and/or benefits to be
so reduced in order to give effect to this paragraph. The Company will provide
the Participant with all information reasonably requested by the Participant to
permit the Participant to make such designation. In the event that the
Participant fails to make such designation within 10 business days after
receiving notice from the Company of a reduction under this paragraph, the
Company may effect such reduction in any manner it deems appropriate.

VIII.
MISCELLANEOUS

A.
No Effect on Terms of Employment. Subject to the terms of any employment
contract entered into by the Company and a Participant to the contrary, the
Company (or an Affiliate which employs him or her) shall have the right to
terminate or change the terms of employment of a Participant at any time and for
any reason whatsoever.

B.
Grants to Participants in Foreign Countries. In making grants to Participants in
foreign countries, the Administrator has the full discretion to deviate from
this Statement of Terms and Conditions in order to adjust Awards under the Plan
to prevailing local conditions, including custom and legal and tax requirements.

C.
Information Notification. Any information required to be given under the terms
of an Award Agreement shall be addressed to the Company in writing by mail,
overnight delivery service, or by electronic transmission to the Senior Vice
President, Human Resources and the Assistant Vice President & Director of
Compensation. Any notice to be


12



--------------------------------------------------------------------------------



given to a Participant shall be given in writing by mail, overnight delivery
service, or by electronic transmission.
D.
Administrator Decisions Conclusive. All decisions of the Administrator
administering the Plan upon any questions arising under the Plan, under this
Statement of Terms and Conditions, or under an Award Agreement, shall be
conclusive.

E.
No Effect on Other Benefit Plans. Nothing herein contained shall affect a
Participant’s right to participate in and receive benefits from and in
accordance with the then current provisions of any pensions, insurance or other
employment welfare plan or program offered by the Company.

F.
Withholding. Each Participant shall agree to make appropriate arrangements with
the Company and his or her employer for satisfaction of any applicable federal,
state or local income tax withholding requirements or payroll tax requirements.
If approved by the Company at the time of exercise, such arrangements may
include an election by a Participant to have the Company retain some portion of
the Stock acquired pursuant to exercise of an Option to satisfy such withholding
requirements. The election must be made prior to the date on which the amount to
be withheld is determined. If a qualifying election is made, then upon exercise
of an Option, in whole or in part, the Company will retain the number of Shares
having a value equal to the amount necessary to satisfy any withholding
requirements. Calculation of the number of Shares to be withheld shall be made
based on the Fair Market Value of the Stock. In no event, however, shall the
Company be required to issue fractional shares of Stock. The Administrator shall
be authorized to establish such rules, forms and procedures as it deems
necessary to implement the foregoing.

With respect to the vesting of an Award other than an Option, if the Participant
does not make an arrangement with the Company and his or her employer for
satisfaction of the applicable income and withholding requirements or social
security requirements in advance of the vesting date, the Company shall retain
the number of Shares (that otherwise would have been payable to the Participant)
having a value equal to the amount necessary to satisfy any withholding
requirements. Calculation of the number of such Shares shall be as described
above.
G.
Successors. This Statement of Terms and Conditions and the Award Agreements
shall be binding upon and inure to the benefit of any successor or successors of
the Company. “Participant” as used herein shall include the Participant’s
Beneficiary.

H.
Governing Law. The interpretation, performance, and enforcement of this
Statement of Terms and Conditions and all Award Agreements shall be governed by
the laws of the State of Delaware.








13

